DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Reasons for Allowance

2.	 The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber reinforced resin molded article as recited in claims 1-3 and 11. Additionally, Applicant claims a method for manufacturing a fiber reinforced resin molded article as recited in claims 18 and 20.
	The closest prior art, Yamane et al., JP 2008-246981, teaches a molded fiber reinforced composite material comprising an unimpregnated woven or non-woven fabric interposed between a plurality of prepreg layers wherein the prepreg is a sheet shaped prepreg. Yamane fails to teach or suggest that the unimpregnated woven or non-woven fabric has a porosity in the range from 3 to 30%. Yamane also fails to teach or suggest a resin derived from the prepreg is present in a surface layer part of the unimpregnated woven or non-woven fabric and also near the surface layer part in thickness direction of the unimpregnated woven or non-woven fabric wherein the meandering angle 9 of the continuous reinforcement fiber on a surface of a prepreg is 15 degrees or less. The closest prior art fails to teach or suggest wherein a resin derived from the sheet molding compound is not present on a surface at which the second and third layer are in 

	In summary, claims 1-3, 5-13 and 15-22 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786